This opinion is subject to administrative correction before final disposition.




                                  Before
                     KING, STEPHENS, and KASPRZYK
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                     Alexander P. KRASOVEC
                    Sergeant (E-5), U.S. Marine Corps
                                Appellant

                              No. 201900327

                            Decided: 25 June 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               Kevin S. Woodard

   Sentence adjudged 12 August 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for 14 months, 1 and a bad-
   conduct discharge.

                             For Appellant:
             Lieutenant Commander Jeremy J. Wall, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 10 months pursu-
ant to a pretrial agreement.
                  United States v. Krasovec, No. 201900327
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2